            Case 1:19-cv-00408-TNM Document 34 Filed 07/11/19 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,
                                                          Civil Action No. 1:19-cv-00408 (TNM)
                              Plaintiffs,

       v.

DONALD J. TRUMP, in his official capacity as
President of the United States of America; MARK T.
ESPER, in his official capacity as Acting Secretary of
Defense; 1 LIEUTENANT GENERAL TODD T.
SEMONITE, in his official capacity as Commander
and Chief of Engineers, U.S. Army Corps of
Engineers; KEVIN McALEENAN, in his official
capacity as Acting Homeland Security Secretary;
DAVID BERNHARDT, in his official capacity as
Secretary of the Interior,

                              Defendants.


                                  JOINT STATUS REPORT
       The parties to the above-captioned action agree that Defendants’ motion to dismiss (ECF

No. 22) raises issues that would benefit from the presentation of oral argument. The motion to

dismiss was fully briefed as of June 17, 2019. See ECF No. 33. Should the Court agree that oral

argument would be beneficial, the parties are available to appear for argument at the Court’s

convenience on any date between now and August 15, 2019, save July 22–26 and August 5–6.



Dated: July 11, 2019
       Respectfully submitted,
/s/ Brian Segee                                     /s/ Leslie Cooper Vigen
Brian Segee (CA Bar No. 200795)                     LESLIE COOPER VIGEN
(Pro Hac Vice)                                      Trial Attorney (D.C. Bar No. 1019782)

1
 In accordance with Federal Rule of Civil Procedure 25(d), Acting Secretary of Defense Mark
T. Esper, successor of former Acting Secretary of Defense Patrick M. Shanahan, is automatically
substituted as a party.
         Case 1:19-cv-00408-TNM Document 34 Filed 07/11/19 Page 2 of 2


CENTER FOR BIOLOGICAL DIVERSITY                 JOSEPH H. HUNT
660 S. Figueroa St., Suite 1000                 Assistant Attorney General
Los Angeles, CA 90017
Tel: (805) 750-8852                             JAMES M. BURNHAM
Email: bsegee@biologicaldiversity.org           Deputy Assistant Attorney General

Tanya Sanerib (D.C. Bar No. 473506)             JOHN R. GRIFFITHS
CENTER FOR BIOLOGICAL DIVERSITY                 Director, Federal Programs Branch
2400 NW 80th Street, #146
Seattle, WA 98117                               ANTHONY J. COPPOLINO
Tel: (206) 379-7363                             Deputy Director, Federal Programs Branch
Email: tsanerib@biologicaldiversity.org
                                                ANDREW I. WARDEN
Anchun Jean Su (D.C. Bar No. CA285167)
                                                Senior Trial Counsel (IN Bar No. 23840-49)
CENTER FOR BIOLOGICAL DIVERSITY
1411 K Street N.W., Suite 1300                  LESLIE COOPER VIGEN
Washington, D.C. 20005                          KATHRYN C. DAVIS
Tel: (202) 849-8399                             MICHAEL J. GIRARDI
Email: jsu@biologicaldiversity.org              RACHAEL L. WESTMORELAND
                                                Trial Attorneys
Jason C. Rylander (D.C. Bar No. 474995)         United States Department of Justice
Michael P. Senatore (D.C. Bar No. 453116)       Civil Division, Federal Programs Branch
DEFENDERS OF WILDLIFE                           1100 L Street, NW, Room 11308
1130 17th Street, NW                            Washington, DC 20005
Washington, DC 20036                            Tel: (202) 305-0727
Tel: (202) 682-9400 x 145                       Email: Leslie.Vigen@usdoj.gov
Facsimile: (202) 682-1331
Email: jrylander@defenders.org                  Counsel for Defendants
Email: msenatore@defenders.org

Anthony T. Eliesuson (IL Bar No. 6277427)
ANIMAL LEGAL DEFENSE FUND
150 South Wacker Drive, Suite 2400
Chicago, IL 60606
Tel: (707) 795-2533
Email: aeliseuson@aldf.org

Counsel for Plaintiffs




                                            2
